WEBB, J.
Plaintiff, J. W. Prince, a judgment creditor of Edward Martin, issued execution on his judgment, under which the sheriff seized two mules and had advertised same for sale when W. W. Puller intervened, claiming a superior privilege on the property over the seizing creditor, and obtained an order directing the sheriff to hold the proceeds of the sale in abeyance to the further orders of the court and to the judgment to be rendered on the intervention.
Plaintiff, Prince, answered denying intervener’s allegations, and defendant, Edward Martin, appeared and asserted, as against intervener, that the property and proceeds thereof were exempt from seizure, etc.
On trial, judgment was rendered, recognizing the privilege resulting from the seizure as superior to the privilege asserted by intervener, who appeals.
In presenting the cause here, counsel lor appellant suggested that the judgment should be affirmed, but for some reason he did not see fit to dismiss the appeal.
In so far as the record shows, there was not any evidence introduced in support of the intervention, and, as there was not any motion to remand to correct the transcript, we presume that there was not any evidence offered in support of the opposition, or that the evidence introduced warranted the judgment. La. Digest, “Appeal,” No. 598. It is therefore affirmed. .